*522DISSENTING OPINION.
KENNISH, J.
I cannot concur in the foregoing opinion. Under the law of libel the jury are the judges both of the law and the fact. That rule does not apply to slander, but instead the general rule of jury trials that questions of law are for the court and questions of fact for the jury. In this case the defendant admitted in his answer that he publicly uttered the language complained of, imputing to the plaintiff the felony of forgery. He did not plead the truth of the crime thus imputed and therefore as a question of law it necessarily followed that the language was. false, malicious, slanderous per se, and that the plaintiff was entitled to recover, without regard to the testimony.
At the close of the evidence the plaintiff asked an instruction directing a verdict in his favor. The court erroneously refused it. The plaintiff then, to make the best of the situation in which he was placed by the error of the court, asked two instructions submitting his right to recover as a question of fact to be determined by the jury. These instructions were given and this court now holds that by asking them he forfeited his right to have the court’s said erroneous ruling reviewed, and also forfeited his right to redress, notwithstanding the fact that such right appears in the record proper in this court. To reach that result a new rule of procedure is evolved which admittedly is without precedent and is adopted at the cost of overruling two decisions of our appellate courts. Under this rule it is conceded that a defendant by unsuccessfully asking an instruction directing a verdict in his favor does not waive his right to have such adverse action of the court reviewed on appeal, by subsequently asking instructions, as the plaintiff did in this case. The reason given for the rule thus discriminating between litigants is that the defendant is “lugged” *523into court, while the plaintiff comes in of his own accord. If a plaintiff, in order to vindicate his name against a false charge of felony, is compelled to seek redress in the courts, is he to be handicapped by reason of that fact, and is the defendant who cQnfesses the slander to be given the benefit of a rule denied the plaintiff, because the latter found it necessary to go into court voluntarily, while the former was brought in by process? If that is not putting a premium on wrongdoing and penalizing an injured party, it would be difficult to. conceive of such a ease.
The bald fact stands out in this record that although the defendant confessed the actionable slander complained of, he has prevailed because of an error of the trial court in his favor and because of a new rule of procedure not founded upon authority and without substantial basis in the principles of justice.
Woodson, J., concurs in this opinion.